UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment #1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-22887 RJO GLOBAL TRUST (Exact name of registrant as specified in its charter) Delaware 36-4113382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o R.J. O’Brien Fund Management, LLC 222 South Riverside Plaza Suite 900 Chicago, IL 60606 (Address of principal executive offices) (Zip Code) (888) 292-9399 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Explanatory Note: The sole purpose of this Amendment to RJO Global Trust’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2015, filed with the Securities and Exchange Commission on August 14, 2015 (the “Form 10-Q”), is to revise the footnote disclosure to Item 6 (Exhibits) to reflect that confidential treatment was requested with regard to certain information contained in Exhibits 10.02 and 10.03 thereof, and that such confidential information was redacted and filed separately with the Securities and Exchange Commission. No other changes have been made to the Form 10-Q. Item 6.Exhibits Exhibit Number Description of Document Tenth Amended and Restated Declaration and Agreement of Trust of the Registrant, dated as of January 31, 2015. (1) Restated Certificate of Trust of the Registrant. (2) Third Amended and Restated Limited Liability Company Agreement of O’Brien Alternative Strategic Investment Solutions, LLC, dated April 1, 2015.(3) Advisory Agreement, made as of March 31, 2015, by and among OASIS TWC LLC, R. J. O’Brien Fund Management, LLC and Turning Wheel Capital, Inc. * (4) Advisory Agreement, made as of April 1, 2015, by and among OASIS Claughton, LLC, R. J. O’Brien Fund Management, LLC and Claughton Capital, LLC. * (4) Rule 13a-14(a)/15d-14(a) Certifications of Principal Executive Officer.* Rule 13a-14(a)/15d-14(a) Certifications of Principal Financial Officer.* Section 1350 Certification of Principal Executive Officer and Principal Financial Officer.* 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation Linkbase 101.DEF** XBRL Taxonomy Extension Definition Linkbase 101.LAB** XBRL Taxonomy Extension Label Linkbase 101.PRE** XBRL Taxonomy Extension Presentation Linkbase * Filed herewith. **These exhibits were previously included in RJO Global Trust’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2015, filed with the Securities and Exchange Commission on August 14, 2014. (1)Incorporated by reference herein from the exhibit of the same description filed on March 27, 2015 on Form 10-K. (2)Incorporated by reference herein from the exhibit of the same description filed on September 30, 2008 on Form 8-K. (3)Incorporated by reference herein from the exhibit of the same description filed on May 15, 2015 on Form 10-Q. (4)Certain information in this exhibit has been redacted and filed separately with the Securities and Exchange Commission.Confidential treatment has been requested with respect to the omitted portions. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned and thereunto duly authorized. RJO Global Trust Date:January 25, 2016 By:R.J. O’Brien Fund Management, LLC Managing Owner By: /s/ James A. Gabriele James A. Gabriele Principal Financial Officer and duly authorized officer
